Per curiam.
Respondent Vernon Jerome Neely has petitioned for voluntary surrender of his license to practice law in the State of Georgia. His petition is based upon his conviction of a felony in the federal court system.
Respondent, in his petition, requests that this Court accept his voluntary surrender of his license to practice law inasmuch as he has exhausted his appeals and the sentence is final.
In view of the recommendation of the Review Panel that Respondent be allowed to surrender his license to practice law, this being a disbarment, it is directed that he be allowed to do so. Before any reinstatement petition is granted, he must comply with the reinstatement rules of the State Bar of Georgia in effect at such time.
Application for voluntary surrender of license is granted.

All the Justices concur.